Citation Nr: 1528889	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-18 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from April 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's service-connected posttraumatic stress disorder (PTSD).  The Veteran timely appealed that decision.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that it initially denied an increased evaluation claim for the Veteran's PTSD in August 2011.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to vacate and remand the claim for further development in June 2012.  The case was returned to the Board compliance with the Joint Motion for Remand in April 2013, when the Board remanded that claim for further development.  The RO granted an increased evaluation for the Veteran's PTSD in a July 2013 rating decision, resulting in a staged rating for his PTSD of 30 percent evaluation for his PTSD prior to June 6, 2013 and a 70 percent evaluation beginning that date.  The Board denied increased evaluations for the Veteran's PTSD in excess of 30 percent for the period prior to June 6, 2013, and in excess of 70 percent beginning June 6, 2013, in an August 2013 Board decision.  

The Veteran again timely appealed that August 2013 Board decision to the Court.  Following extensive briefing by the parties, the Court issued a February 2015 memorandum decision affirming the Board's decision with respect to the increased evaluation issues for the staged rating period for the Veteran's PTSD.  

However, the February 2015 memorandum decision found that the Board erred by failing to address a TDIU claim that was reasonably raised by the record; the memorandum decision remanded the TDIU issue to the Board to address in the first instance.  The case has been returned to the Board at this time in compliance with the February 2015 memorandum decision.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In an August 2013 VA Form 21-526-b, Supplemental Claim for Compensation, the Veteran raised the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of left eye status post cataract surgery at the Charleston VA Medical Center.  That claim does not appear to have been addressed by the RO at this time.  Accordingly, the Board does not have jurisdiction over that claim and it is referred to the RO at this time for appropriate action.  


REMAND

As an initial matter, the Veteran's representative-a Veterans' Service Organization (VSO)-presented arguments to the Board in a June 2015 informal hearing presentation, after the case was returned to the Board following issuance of the February 2015 memorandum decision.  Among the issues argued on appeal in that informal hearing presentation, the VSO included arguments for increased evaluation of the Veteran's PTSD for the periods prior to and beginning June 6, 2013.  However, as the February 2015 memorandum decision affirmed the Board's August 2013 decision with respect to those increased evaluation issues, the Board will no longer address those issues and considers them final at this time.  

Instead, as the February 2015 memorandum decision found that the Board failed to address a TDIU claim that was reasonably raised by the record in August 2013, the Board will only address that issue at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

After review of the claims file, the Board notes that development of the TDIU issue is necessary in this case.  Consequently, the Board remands that issues at this time in order for the RO to appropriately develop the TDIU claim, including providing the appropriate VCAA notice.  Moreover, on remand, the Board finds that the Veteran should be afforded a VA examination focusing on his employability.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice, obtaining any VA examinations, and attempting to obtain from the Veteran a formal application for TDIU, VA Form 21-8940, as appropriate.

2.  Schedule the Veteran for a VA examination with an industrial/occupational specialist.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination, the specialist should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities-PTSD and residuals of a left knee injury-combine to preclude substantially gainful employment.  

The examiner should specifically discuss the relevant medical evidence of record since June 2006, when the Veteran filed his claim for increased evaluation for his PTSD.  The examiner should also address the January 1993 medical examination and June 2013 VA examination, as noted in the February 2015 memorandum decision.  

The examiner should also address the Veteran's lay statements during the examination and/or of record-as well as any statements by other laypeople-respecting his employability.

The examiner should, in the context of providing the opinion on employability, address the Veteran's work qualifications and employment history, as well as his level of education.  Any opinions provided should be without consideration of his age or any nonservice-connected disorders.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




